Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-16 and 18-21 are allowed
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 1, 8, and 16.  For claim 1, the prior art does not teach forming the trench in a single etch step before depositing the oxide layer on the front surface and portions of the sidewalls of the trench followed by depositing an epitaxial layer on the uncovered bottom and sidewalls of the trench and subsequent removal of the oxide layer.  Regarding claim 8, the prior art does not teach all of the limitations of forming a trench in a substrate and depositing an oxide on front surface and a part of its sidewalls. A doped epitaxial layer is deposited in the trench not covered by the oxide and then diffusing a specific element of the epitaxial layer AFTER the oxide layer is removed from the trench. In many examples of the prior art, the oxide remained on the sidewalls of the trench during the diffusion process.  Claim 16 is allowable over the prior art because its method only allows for epitaxial deposition on the lower portion and bottom of the trench without covering the sidewalls of the trench and front surface of the substrate within which the trench has been etched.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814